DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          LARRY KLAYMAN,
                             Appellant,

                                    v.

                              ROGER STONE,
                                Appellee.

                              No. 4D21-3444

                          [October 13, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. 19-2672 CACE
(08).

  Larry Klayman, Boca Raton, pro se.

  Robert C. Buschel of Buschel Gibbons, P.A., Fort Lauderdale, for
appellee.

PER CURIAM.

  Affirmed.

WARNER, CIKLIN and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.